internal_revenue_service department of the treasury number release date index number washington dc re person to contact telephone number refer reply to cc psi b09-plr-134430-02 date date legend date grantor_trust son dollar_figurex law firm date date year year dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date grantor created trust an irrevocable_trust for the benefit of son and his children grantor conveyed to trust real_property valued at dollar_figurex article ii of trust provides that each year in which grantor is living son and each of his children who are then living shall have a limited noncumulative right to withdraw gifts made to the trust article iv paragraphs a b and c provide that the trustee shall distribute all of plr-134430-02 the net_income to son or for his benefit at least quarter-annually during his lifetime the trustee also shall distribute to son or use for his benefit so much or all of the principal of the trust as trustee considers desirable for his support medical_care and education the trustee shall also distribute to son such portions or all of the principal of the trust as son requests in writing pursuant to son’s limited right to withdrawal under this article article iv paragraph d provides that the trustee shall distribute so much or all of the principal of the trust to any one or more of his children as son shall appoint during his lifetime or by his will referring specifically to this power_of_appointment article iv paragraph e provides that upon son’s death and to the extent he does not exercise his power to appoint the trust estate the trustee shall divide the trust into separate equal shares as to provide one share for the benefit of each child of son who is then living and one share for the benefit of the then living descendants of each child of son who is then deceased each share for the benefit of a child of son shall be administered as set forth in article v and each share for the benefit of the then living descendants of the deceased child of son shall be distributed subject_to article vi to such descendants per stirpes article v paragraph a provides that for any trust established for a child of son the trustee shall distribute so much or all of the net_income of the separate trust to or for the benefit of such child at any time and from time to time as the trustee considers desirable to provide for the child’s support medical_care and education until such child has attained the age of twenty-five thereafter the trustee shall distribute all of the net_income to the child at least quarterly article v paragraph b provides that until the trust is completely distributed the trustee shall distribute to or for the benefit of the child so much or all of the principal as the trustee considers desirable to provide for the child’s support medical_care and education article v paragraph c provides that after the child attains the age of thirty the trustee shall distribute to the child such portions but not to exceed one half of the value thereof of the principal as the child at any time and from time to time requests in writing after attaining the age of thirty-five the child may request in writing as much or all of the balance of the principal article v paragraph d provides that if the child dies before receiving his or her entire trust the trustee shall distribute the child’s trust as the child shall appoint by his or her will referring specifically to the power_of_appointment if the child fails to exercise this power_of_appointment the trustee shall distribute the trust to the child’s then living descendants per stripes if any otherwise to the then living descendants of son any assets which pass to a then living descendant of son shall be added to and be administered in accordance with any trust already in existence hereunder for the benefit plr-134430-02 of such child no distributions have been made from trust except for distributions of income to son as required by article iv paragraph a law firm prepared grantor’s united_states gift and generation-skipping_transfer_tax return form_709 for the gifts made on date on schedule c of the return grantor allocated dollar_figurex of her gst_exemption to the gift to trust law firm sent the return and other documents to grantor via federal express on date grantor represents that she signed the form_709 and mailed it to the internal_revenue_service service on or before date in year during a review of grantor’s estate plan questions arose as to the amount of previously reported gifts as well as the amount of gst_exemption that had been previously used at the time law firm was unable to locate its copy of the form_709 for year which reported the date gift so it filed form_4506 requesting a copy of the return from the service the service however had no record that grantor’s form_709 for year was filed law firm subsequently located its copy of the form_709 for year in an adjacent client file you have requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of your gst_exemption and that such allocation is to be made based on the value of the transferred property on the date transferred to trust sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 plr-134430-02 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers plr-134430-02 may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because of intervening events beyond the taxpayer’s control based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make an allocation of her available gst_exemption with respect to the date transfer to trust the allocation will be effective as of date the date of the transfer to trust and the gift_tax value of the transfer to trust will be used in determining the amount of gst_exemption to be allocated to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the allocation should be made on a form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the form_709 a copy is enclosed for this purpose sincerely heather maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
